Exhibit 10.4

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

LOGO [g76596image002.jpg]

September 28, 2006

Via Facsimile

Robert Shakotko

Managing Director

Standard & Poor’s Index Services

55 Water Street, 42nd Floor

New York, New York 10041

 

  Re: Third Amendment to the S&P-CME 2005 License Agreement

Dear Mr. Shakotko:

S&P and CME have agreed to amend our License Agreement to (i) allow S&P to grant
licenses to Merrill Lynch to create Composite TRAKRs for trading at CME and
(ii) facilitate the drafting of future amendments in respect of TRAKRS Contracts
and Composite TRAKRS Contracts for trading at CME. This Letter Amendment
embodies our agreement.

Pursuant to Section 2(e) of the License Agreement (“Agreement”) between the
Chicago Mercantile Exchange (“CME”) and Standard & Poor’s (“S&P”), dated
September 20, 2005, as amended, CME requests that the Agreement be updated as
specified below.

Unless otherwise specifically provided in the Agreement, references in the
Agreement to “TRAKRS Contracts” shall be deemed to include both “TRAKRS
Contracts” and “Composite TRAKRs Contracts.”

Section 1 of the Agreement shall be amended by adding Section 1 (dd) at the end
of the section, which shall read as follows:

(dd) “Composite TRAKRs Contracts” means a TRAKRs Contract that meets all of the
conditions set out in paragraph 1(bb), but the final settlement price of which
is calculated using (a) the level of an S&P Stock Index and (b) the returns of
an actively managed portfolio.



--------------------------------------------------------------------------------

Section 3(d) shall be deleted and replaced with the following:

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

Amendment 3 - TRAKRS

Page 2 of 2

(d) TRAKRS Contracts. The term of TRAKRs Contracts shall be five (5) years from
the date such contract is listed. There shall be no ADV requirement for a TRAKRS
Contract. Further, the TRAKRS Contract volume shall not be included in the ADV
calculations described elsewhere in this Section 3.

Section 3 shall be further amended by adding Section 3(e) as follows:

(e) Notwithstanding the exclusivity provisions of this Section 3, S&P shall have
the right to license Merrill Lynch to create Composite TRAKRs based on S&P Stock
Indices for trading at CME.

Section 5(f) of the Agreement shall be deleted and replaced with the following:

(f) Mini Contracts. For each Indexed Contract (excluding S&P ETF Contracts and
TRAKRS Contracts), regardless of the date when it was first listed, and with an
initial Notional Value of less than or equal to $100,000, CME shall pay S&P a
per-Contract license fee equal to $*****. CME shall pay S&P $***** for each
TRAKRS Contract traded, where such TRAKRS Contract has an initial Notional Value
of less than $50 when first listed.

Except as modified hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect.

Please acknowledge your receipt and acceptance of this amendment by signing
below and returning this letter to us at your earliest convenience. If you have
any questions or comments, please do not hesitate to call me.

 

Sincerely,

/s/ Matthew J. Kelly

Matthew J. Kelly

Agreed and Accepted:

 

By:  

/s/ Robert Shakotko

  Robert Shakotko   Managing Director   Standard & Poor’s cc:   Steve Rive  
Robert Benjamin